Case 21-05002-FJS         Doc 1    Filed 04/22/21 Entered 04/22/21 11:25:30              Desc Main
                                   Document      Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                 Newport News Division


In re:

JAMES THOMAS WILSON,                                                  Case No. 21-50025-FJS

                                        Debtor.                             Chapter 13


ONEMAIN FINANCIAL GROUP, LLC,

                                        Plaintiff,

v.                                                                Adv. Proc. No.: 21-___________

JAMES THOMAS WILSON,

                                        Defendant.




              COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT

         COMES NOW your plaintiff, OneMain Financial Group, LLC (“OneMain”), by counsel,

pursuant to 11 U.S.C. § 523 and Rule 4007 of the Federal Rules of Bankruptcy Procedure, and

for its Complaint states as follows:

                                       Parties and Jurisdiction

         1.    James Thomas Wilson (“Debtor”) filed a petition for relief under Chapter 13 of

the Bankruptcy Code on January 13, 2021.



______________________________
Trevor B. Reid (VSB #77233)
PARKER, POLLARD, WILTON & PEADEN, P.C.
6802 Paragon Place, Suite 205
Richmond, Virginia 23230-1655
(804) 262-3600 – telephone
(804) 262-3284 – facsimile
treid@parkerpollard.com
Counsel for the Plaintiff                                                                     00952517.1
Case 21-05002-FJS            Doc 1    Filed 04/22/21 Entered 04/22/21 11:25:30           Desc Main
                                      Document      Page 2 of 6



             2.    OneMain is interested in this matter as a creditor, as more particularly described

below.

             3.    This is an action to determine the dischargeability of certain indebtedness of

Debtor to OneMain, pursuant to 11 U.S.C. § 523.

             4.    This is a core proceeding over which this Court has jurisdiction pursuant to

28 U.S.C. §§ 157(b), 1334, 11 U.S.C. §§ 523, 1328, and the standing order of reference from the

United States District Court for the Eastern District of Virginia.

                                         Factual Background

             5.    On December 22, 2020, OneMain made an unsecured loan to the Debtor in the

principal amount of $2,873.92 (the “Loan”). The Loan is evidenced by a Loan Agreement and

Disclosure Statement dated December 22, 2020, of which a true and accurate copy is attached

hereto as Exhibit A.

             6.    In requesting the Loan, the Debtor executed and submitted to OneMain an

Application for Loan (the “Loan Application”), of which a true and accurate copy is attached

hereto as Exhibit B.

             7.    From the proceeds of the Loan, $2,600.00 was disbursed in cash to the Debtor.

             8.    Debtor filed this bankruptcy case only 22 days after obtaining the Loan.

             9.    As of the petition date, the balance of the Loan was $3,076.73. See Claim 2-1.

                        Count I – Dischargeability (11 U.S.C. § 523(a)(2)(A))

             10.   The allegations of paragraphs 1 through 9 are incorporated herein and realleged as

if fully set forth herein.




00952517.1                                         -2-
Case 21-05002-FJS            Doc 1    Filed 04/22/21 Entered 04/22/21 11:25:30             Desc Main
                                      Document      Page 3 of 6



             11.   11 U.S.C. § 523(a) provides, in relevant part:

                   A discharge under section … 1328(b) of this title does not
                   discharge an individual debtor from any debt—

                   …

                          (2) for money, property, services, or an extension, renewal,
                          or refinancing of credit, to the extent obtained by—

                                  (A) false pretenses, a false representation, or actual
                                  fraud, other than a statement respecting the debtor’s
                                  or an insider’s financial condition …

             12.   As this Court has previously explained:

                   For a breach of contract to result in a nondischargeable debt [under
                   § 523(a)(2)(A)], the debtor must have misrepresented his or her
                   intention to perform contractual duties, which may be inferred if
                   the debtor failed to begin performance. In other words, there must
                   be a present intention not to perform when the future performance
                   is promised.

Ocean Equity Group, Inc. v. Wooten (In re Wooten), 423 B.R. 108, 121-122 (Bank. E.D. Va.

2010) (St. John, J.) (emphasis added; internal citations omitted).

             13.   The Debtor did not make a single payment on the Loan.

             14.   Based upon the Debtor’s schedules, the Debtor was insolvent at the time the Loan

was made.

             15.   Based upon the Debtor’s schedules, his monthly net income as of the petition date

was $475.91. See Sch. J § 23 (Doc. 1, at 40). At that time, the Debtor owed delinquent taxes of

over $16,000.00 dating from 2014 to 2019, which debt was not disclosed on the Loan

Application. Sch. E/F § 2.1 (Doc. 1, at 18). It is unlikely under these circumstances that the

Debtor would have been able to service an additional monthly payment of $121.23 as called for

by the Loan Agreement.




00952517.1                                         -3-
Case 21-05002-FJS            Doc 1    Filed 04/22/21 Entered 04/22/21 11:25:30           Desc Main
                                      Document      Page 4 of 6



             16.   Although the Loan Application indicates the Debtor obtained the Loan for “bill

consolidation”, his schedules list nonpriority unsecured debt of $73,919.37, which is

considerably more than the $11,255.00 shown on the Loan Application. At the same time, the

Debtor had only $1,100.00 in cash on the petition date, suggesting that the proceeds of the Loan

were spent for purposes other than bill consolidation. See Sch. A/B §§ 16, 17 (Doc. 1, at 12).

             17.   Based upon the foregoing, and the Debtor’s financial condition as shown by the

schedules filed herein, the Debtor had no intention of paying the Loan at the time he obtained it.

             18.   OneMain justifiably relied on the Debtor’s implied representation that he intended

to perform his contract, and would not have made the Loan but for such representation.

             19.   The Loan is therefore nondischargeable under 11 U.S.C. § 523(a)(2)(A).

                        Count II – Dischargeability (11 U.S.C. § 523(a)(2)(B))

             20.   The allegations of paragraphs 1 through 19 are incorporated herein and realleged

as if fully set forth herein.

             21.   11 U.S.C. § 523(a) provides, in relevant part:

                   A discharge under section … 1328(b) of this title does not
                   discharge an individual debtor from any debt—

                   …

                          (2) for money, property, services, or an extension, renewal,
                          or refinancing of credit, to the extent obtained by—

                                  (B) use of a statement in writing—

                                         (i) that is materially false;

                                         (ii) respecting the debtor’s or an insider’s
                                         financial condition;

                                         (iii) on which the creditor to whom the
                                         debtor is liable for such money, property,
                                         services, or credit reasonably relied; and



00952517.1                                         -4-
Case 21-05002-FJS            Doc 1    Filed 04/22/21 Entered 04/22/21 11:25:30          Desc Main
                                      Document      Page 5 of 6




                                         (iv) that the debtor caused to be made or
                                         published with intent to deceive … .

             22.   By signing the Loan Application, the Debtor represented and warranted to

OneMain that:

                   1. The [Loan Application] was made for the purpose of showing
                      the ability to repay the loan and induce [OneMain] to make the
                      loan.

                   2. The list of creditors shown hereon is a full, complete, and
                      correct list of all debts, bills and liabilities.

                   3. I/We have reviewed this application and it is true and correct.


             23.   The Loan Application materially misrepresented the Debtor’s debts. As noted

above, the Loan Application lists debts of only $11,255.00, while the Debtor’s schedules show

priority claims of over $16,000.00 and nonpriority unsecured debt of over $73,000. See Sch. E/F

§§ 6(e), 6(j) (Doc. 1, at 33-34).

             24.   The Loan Application indicates that the Debtor’s monthly net income was

$1,123.00 (without taking into account payments on the Loan), while Schedule J shows monthly

net income of only $475.91.

             25.   OneMain reasonably relied on the Debtor’s representations in the Loan

Application in making the Loan.

             26.   These representations were made with an intent to deceive.

             27.   The Loan is therefore nondischargeable under 11 U.S.C. § 523(a)(2)(B).




00952517.1                                         -5-
Case 21-05002-FJS             Doc 1        Filed 04/22/21 Entered 04/22/21 11:25:30       Desc Main
                                           Document      Page 6 of 6



             WHEREFORE, your plaintiff, OneMain Financial Group, LLC, prays that this Court

enter an order:

                    (A)     Granting OneMain judgment against defendant James Thomas Wilson in

                            the principal amount of $3,076.73, plus pre- and postjudgment interest and

                            costs;

                    (B)     Determining such judgment to be nondischargeable pursuant to 11 U.S.C.

                            § 523(a)(2)(A) and/or 11 U.S.C. § 523(a)(2)(B); and

                    (C)     Awarding OneMain such other and further relief as the Court may deem

                            appropriate.

             Respectfully submitted, this 22nd day of April, 2021.

                                                   ONEMAIN FINANCIAL GROUP, LLC


                                                   By:      /s/ Trevor B. Reid
                                                         Trevor B. Reid (VSB #77233)
                                                         Stephen E. Scarce (VSB #42395)
                                                         Meredith L. Yoder (VSB #48951)
                                                         PARKER, POLLARD, WILTON & PEADEN, P.C.
                                                         6802 Paragon Place, Suite 205
                                                         Richmond, Virginia 23230-1655
                                                         (804) 262-3600 – telephone
                                                         (804) 262-3284 – facsimile
                                                         treid@parkerpollard.com
                                                         Counsel for the Plaintiff




00952517.1                                           -6-
